 
 
EXHIBIT 10.1.2


EXECUTION COPY




AMENDMENT NO. 3 dated as of July 17, 2009 (this “Amendment”), to the Credit
Agreement dated as of November 15, 2007, among Barzel Industries Inc. (formerly
known as Novamerican Steel Inc. and Symmetry Holdings Inc.), a Delaware
corporation (“Parent”), Barzel Finco Inc. (formerly known as Novamerican Steel
Finco Inc.), a Delaware corporation (“US Borrower”), Barzel Industries Canada
Inc. (formerly known as Novamerican Steel Canada Inc. and Novamerican Steel
Inc.), a Canadian corporation (“Canadian Borrower”), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Agent, and CIT Business Credit Canada Inc. and The
CIT Group/Business Credit, Inc., as Syndication Agents (the “Credit Agreement”).
 
WHEREAS, the parties wish to amend the Credit Agreement as provided herein;
 
NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.           Defined Terms. Each capitalized term used and not defined
herein, including in the recitals hereto, shall have the meaning assigned to it
in the Credit Agreement.
 
SECTION 2.           Amendments of the Loan Documents. Effective as of the
Amendment Effective Date (as defined below):
 
(a)           Section 1.01 of the Credit Agreement shall be amended by amending
the definition of “Availability Block” to replace the reference therein to
“US$7,500,000” with a reference to “US$1,500,000”.
 
(b)           Section 9.20(a)(i) of the Credit Agreement is amended by replacing
the phrase “concentration accounts maintained with the Administrative Agent”
with the phrase “concentration accounts maintained in the name of the
Administrative Agent”.
 
(c)           The definition of “Obligations” contained in the Guarantee and
Collateral Agreement shall be amended by inserting at the end thereof the
following new clause (iii): “or (iii) owed to Bank of America, N.A., or to any
of its Affiliates in respect of (A) any Letter of Credit set forth on Schedule I
to Amendment No. 3 to the Credit Agreement or any LC Disbursement in respect of
any such Letter of Credit or (B) in respect of any Cash Management Services
Obligations arising in respect of any Cash Management Services described on
Schedule II to Amendment No. 3 to the Credit Agreement or other Cash Management
Services the inclusion of which in the Obligations is approved in
 


 
 

--------------------------------------------------------------------------------

 


writing by the Administrative Agent after the Amendment Effective Date for
Amendment No. 3 to this Agreement”.
 
(d)           Each “Application of Proceeds” provision contained in any Security
Document shall be amended (i) to insert before the FIRST application of proceeds
contained therein a new FIRST application: “FIRST, to payment in full of all
Obligations owed to Bank of America, N.A., or to any of its Affiliates in
respect of any Letter of Credit or LC Disbursement or in respect of any Cash
Management Services Obligations” and (ii) to renumber the references therein to
“FIRST” as “SECOND”, “SECOND” as “THIRD”, “THIRD” as “FOURTH”, “FOURTH” as
“FIFTH” and “FIFTH” as “SIXTH”.
 
SECTION 3.           Agreements with Bank of America. Effective as of the
Amendment Effective Date:
 
(a)           Bank of America, N.A. (i) will not, and will not permit its
Affiliates to, issue or at any time have outstanding any Letter of Credit other
than those set forth on Schedule I hereto (and extensions and renewals thereof
that do not result in any increase in the LC Exposure) (the amount of all
obligations of each Loan Party owed to Bank of America, N.A. or to any of its
Affiliates in respect of any such Letter of Credit or any LC Disbursement in
respect of any such Letter of Credit, the “Bank of America, N.A. LC Exposure”),
and if any letter of credit is issued in breach of this Section 3(a)(i), such
letter of credit shall not constitute a Letter of Credit under the Credit
Agreement and no obligation in respect thereof shall be secured by the
Collateral; (ii) will, and will cause its Affiliates to, provide the Cash
Management Services described on Schedule II hereto on substantially the terms
and conditions in effect as of the date hereof, in each case except to the
extent approved in writing by the Administrative Agent (the amount of all
obligations of each Loan Party owed to Bank of America, N.A. or to any of its
Affiliates in respect of such Cash Management Services, together with the Bank
of America, N.A. LC Exposure, the “Bank of America, N.A. Exposure”); provided,
however, that Bank of America, N.A. or its Affiliates may terminate any such
Cash Management Services at its commercially reasonable discretion upon delivery
to the Administrative Agent of at least 30 days prior written notice, with such
notice being given as set forth below; and (iii) will, and will cause its
Affiliates to, at all times maintain the accounts specified in Schedule III and
maintain and comply with the deposit account control agreements entered into in
respect such accounts; provided, however, that Bank of America, N.A. or its
Affiliates may at any time after October 1, 2009 terminate its obligations under
this clause (iii) at its commercially reasonable discretion upon delivery to the
Administrative Agent of prior written notice to such effect. Notices shall be
given to:
 
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin, 10th
Floor, Houston, Texas 77002, Attention of Monica Espitia (Fax No. (713)
427-6307), with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York,
New York 10017, Attention of Robert Kaulius (Fax No. (646) 534-2288).
 
 


 
2

--------------------------------------------------------------------------------

 
 
(b)           The changes to the Loan Documents effected pursuant to Sections
2(c) and (d) of this Amendment may not be amended or modified without the
written consent of Bank of America, N.A., provided that 30 days after the
Administrative Agent delivers to Bank of America, N.A. or its Affiliates notice
stating that Bank of America, N.A. or its Affiliates is not in compliance with
the agreements set forth in clause (a)(iii) of this Section 3, clause (iii) of
the definition of “Obligations” contained in the Guarantee and Collateral
Agreement shall be automatically amended by (1) deleting the lettering “(A)” and
(2) deleting “or (B) in respect of any Cash Management Services Obligations
arising in respect of any Cash Management Services described on Schedule II to
Amendment No. 3 to the Credit Agreement or other Cash Management Services the
inclusion of which in the Obligations is approved in writing by the
Administrative Agent after the Amendment Effective Date for Amendment No. 3 to
this Agreement”.

(c)           Section 1.01 of the Credit Agreement may not be amended to amend
the definition of “Availability Block” if, as a result of such amendment, the
reference therein is to an amount less than “US$1,500,000” without the written
consent of Bank of America, N.A, provided that 30 days after the Administrative
Agent delivers to Bank of America, N.A. or its Affiliates notice that Bank of
America, N.A. and its Affiliates are not in compliance in all material respects
with the agreements set forth in paragraph (a)(i) and (iii) of this Section 3,
Section 1.01 of the Credit Agreement may be amended to amend the definition of
“Availability Block” so that, as a result of such amendment, the reference
therein is to an amount not less than the Bank of America, N.A. LC Exposure, or
less with the written consent of Bank of America, N.A.
 
(d)           For so long as any Bank of America, N.A. Exposure is outstanding
and has not been reduced to zero, (i) Parent and the Borrowers will,
simultaneously with the delivery to the Administrative Agent pursuant to Section
5.01(f) of this Agreement of any Borrowing Base Certificate, deliver to Bank of
America, N.A. and its Affiliates a copy of such Borrowing Base Certificate and
(ii) the Administrative Agent shall advise Bank of America, N.A. of its receipt
of notice from Parent or a Borrower under Section 5.02 of the Credit Agreement
that any Default or Event of Default has occurred and is continuing, with any
such Borrowing Base Certificate and notification of Default or Event of Default
being delivered to:
 
Bank of America, N.A., Mail Code: MA5-503-07-19, 1 Federal Street, Boston,
Massachusetts 02110, Attention of Gregory Kress (Fax no. (617) 346-1130);
 
provided that any failure to deliver to Bank of America, N.A. any Borrowing Base
Certificate or notification of Default or Event of Default by Parent and the
Borrowers or the Administrative Agent, respectively, shall not in any manner
affect the parties’ obligations under this Amendment.
 
SECTION 4.           Representations and Warranties. Each of the Parent and the
Borrowers hereby represents and warrants to the Administrative agent and the
Lenders that as of the date hereof and as of the Amendment Effective Date that,
before and after giving effect to this Amendment:
 
 


 
3

--------------------------------------------------------------------------------

 
 
(a)           no Default has occurred and is continuing; and
 
(b)           the representations and warranties of each Loan Party set forth in
the Loan Documents (other than the representation and warranty set forth in
Section 3.04(d)) are true and correct in all material respects.
 
SECTION 5.           Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which the Administrative Agent shall
have received counterparts hereof duly executed and delivered by Parent, the
Borrowers, the Subsidiary Parties identified on Schedule IV hereto, the Required
Lenders and Bank of America, N.A..
 
SECTION 6.           No Amendments or Other Waivers; Confirmation.
 
(a)           Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Administrative Agent, the Lenders or the
Issuing Banks under the Credit Agreement or any other Loan Document and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Amendment shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. This Amendment shall constitute a Loan Document.
 
(b)           On and after the effective date of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import, and each reference to the Credit Agreement in any other
Loan Document, shall be deemed a reference to the Credit Agreement as modified
hereby.
 
SECTION 7.           Governing Law; Counterparts.
 
(a)           This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
(b)           This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, and all such counterparts
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
other electronic imaging means shall be as effective as delivery of a manually
executed counterpart hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 8.           Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
 
[Signature pages to follow]


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed by their respective authorized officers as of the day and year
first above written.



     
BARZEL INDUSTRIES INC.,
               
by 
/s/ Karen G. Narwold
       
Name:  Karen G. Narwold
Title:    Vice President
                         
BARZEL FINCO INC.,
               
by 
/s/ Karen G. Narwold
       
Name:  Karen G. Narwold
Title:    Vice President
                         
BARZEL INDUSTRIES CANADA INC.,
               
by 
/s/ Karen G. Narwold
       
Name:  Karen G. Narwold
Title:    Vice President
                         
Barzel Holdings Inc.,
Barzel Industries U.S. Inc.,
American Steel and Aluminum Corporation
Nova Tube and Steel, Inc.,
Novamerican Tube Holdings, Inc.,
Nova Tube Indiana, LLC
632422 N.B. Ltd.,
                 
by
/s/ Karen G. Narwold
         
Name:  Karen G. Narwold
Title:    Vice President
                   





 
6

--------------------------------------------------------------------------------

 





     
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
               
by 
/s/ Paul J. O’Neill
       
Name:  Paul J. O’Neill
Title:    Sr. Vice President
                         
CIBC INC.,
               
by 
/s/ Lindsay Gordon
       
Name:  Lindsay Gordon
Title:    CIBC Inc. Agent





 
7

--------------------------------------------------------------------------------

 


Acknowledged and Agreed with respect to Section 3,
 
BANK OF AMERICA, N.A.
     
by
           
/s/ Gregory Kress
         
Name: Gregory Kress
         
Title:   Senior Vice President
     





 
8

--------------------------------------------------------------------------------

 


SCHEDULE I TO
AMENDMENT NO. 3
UNDER THE CREDIT AGREEMENT
DATED AS OF NOVEMBER 15, 2007, OF
BARZEL INDUSTRIES INC.
 
Bank of America, N.A. Letters of Credit
 
Letter of Credit No.
Beneficiary
Amount
Issue Date
Expiration Date
ASL-7420618-110AS1
National Union Fire Insurance Co. of Pittsburgh, PA, et. al.
$380,000.00
3/18/2003
Evergreen
ASL-3013705-170AS1
National Union Fire Insurance Co. of Pittsburgh, PA, et. al.
$116,000
3/25/2004
Evergreen
ASL-7420454-110AS1
National Union Fire Insurance Co. of Pittsburgh, PA, et. al.
$120,000
3/8/2006
Evergreen
ASL-7420491-110AS1
National Union Fire Insurance Co. of Pittsburgh, PA, et. al.
$267,000
3/21/2005
Evergreen





 
9

--------------------------------------------------------------------------------

 


SCHEDULE II TO
AMENDMENT NO. 3
UNDER THE CREDIT AGREEMENT
DATED AS OF NOVEMBER 15, 2007, OF
BARZEL INDUSTRIES INC.
 
Cash Management Services
 
ACCOUNT RECONCILEMENT PROCESSING/POSITIVE PAY
 
AUTOMATED CLEARING HOUSE
 
INFORMATION REPORTING
 
WHOLESALE LOCKBOX
 
PAPER DISBURSEMENT SERVICES/IMAGE
 
DEPOSIT ACCOUNT SERVICES
 
WIRE TRANSFER
 
DEPOSIT INVESTMENT PRODUCT (OVERNIGHT SWEEP)
 
BANKCARD MERCHANT SERVICES
 


 
10

--------------------------------------------------------------------------------

 


SCHEDULE III TO
AMENDMENT NO. 3
UNDER THE CREDIT AGREEMENT
DATED AS OF NOVEMBER 15, 2007, OF
BARZEL INDUSTRIES INC.
 
Specified Accounts
 
Account Name/Company
Accounts
Lockbox Addresses
Nova Tube and Steel Inc.
9428392245
PO Box 3166
   
Boston, MA 02241-3166
American Steel & Aluminum
9428393440
PO Box 3060
Corporation
 
Boston, MA 02241-3060
American Steel & Aluminum
9428390178
PO Box 3096
Corporation
 
Boston, MA 02241-3096
American Steel & Aluminum
9428390186
PO Box 3036
Corporation
 
Boston, MA 02241-3036
American Steel & Aluminum
9428390215
PO Box 3102
Corporation
 
Boston, MA 02241-3102
American Steel & Aluminum
9428390194
PO Box 3251
Corporation
 
Boston, MA 02241-3251
American Steel & Aluminum
9428390207
PO Box 3483
Corporation
 
Boston, MA 02241-3483
American Steel & Aluminum
9428390223
PO Box 3087
Corporation
 
Boston, MA 02241-3087
American Steel & Aluminum
9428390231
PO Box 3220
Corporation
 
Boston, MA 02241-3220
American Steel & Aluminum
9428392253
PO Box 3115
Corporation
 
Boston, MA 02241-3115
American Steel & Aluminum
4615683083
 
Corporation
   
Barzel Industries Canada Inc. /
47996211
 
Industries Barzel Canada Inc.
   
Barzel Industries Canada Inc. /
47996112
 
Industries Barzel Canada Inc.
   





 
11

--------------------------------------------------------------------------------

 


SCHEDULE IV TO
AMENDMENT NO. 3
UNDER THE CREDIT AGREEMENT
DATED AS OF NOVEMBER 15, 2007, OF
BARZEL INDUSTRIES INC.
 
Subsidiary Parties
 
1.           Barzel Holdings Inc. (formerly known as Novamerican Steel Holdings
Inc.)
 
2           Barzel Industries U.S. In. (formerly known as Integrated Steel
Industries, Inc.)
 
3           American Steel and Aluminum Corporation
 
4           Nova Tube and Steel, Inc.
 
5           Novamerican Tube Holdings, Inc.
 
6           Nova Tube Indiana, LLC
 
7           632422 N.B. Ltd.
 


 
12

--------------------------------------------------------------------------------

 

